Name: Commission Regulation (EC) No 2133/2003 of 4 December 2003 determining the extent to which applications submitted in November 2003 for import licences for the tariff quota for beef and veal bearing the order No 09.4122 provided for in Council Decision 2003/452/EC for the Republic of Slovenia can be accepted
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  Europe;  animal product
 Date Published: nan

 Avis juridique important|32003R2133Commission Regulation (EC) No 2133/2003 of 4 December 2003 determining the extent to which applications submitted in November 2003 for import licences for the tariff quota for beef and veal bearing the order No 09.4122 provided for in Council Decision 2003/452/EC for the Republic of Slovenia can be accepted Official Journal L 320 , 05/12/2003 P. 0005 - 0005Commission Regulation (EC) No 2133/2003of 4 December 2003determining the extent to which applications submitted in November 2003 for import licences for the tariff quota for beef and veal bearing the order No 09.4122 provided for in Council Decision 2003/452/EC for the Republic of Slovenia can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 2673/2000 of 6 December 2000 laying down detailed rules for the application of the tariff quota for beef and veal provided for in Council Decision 2003/452/EC for the Republic of Slovenia(1), and in particular Article 4(4) thereof,Whereas:Article 1 of Regulation (EC) No 2673/2000 fixes the quantity of beef and veal originating in Slovenia which may be imported under special conditions from 1 July to 31 December 2003. The quantity of meat for which import licences have been submitted under quota order No 09.4122 is such that applications may be granted in full,HAS ADOPTED THIS REGULATION:Article 1Import licences shall be granted for the full quantities covered by applications submitted for quota order No 09.4122 referred to in Regulation (EC) No 2673/2000 for the period 1 July to 31 December 2003.Article 2This Regulation shall enter into force on 5 December 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 December 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 306, 7.12.2000, p. 19. Regulation as amended by Regulation (EC) No 1886/2003 (OJ L 277, 28.10.2003, p. 8).